                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


B&G EQUIPMENT COMPANY, INC.,

                Plaintiff,

v.                                                          Case No. 8:19-cv-403-T-36AEP

AIROFOG USA, LLC, a Florida limited
liability company,

                Defendant.
                                             /

                                             ORDER

        This cause comes before the Court upon Plaintiff’s Motion to Extend Time to Conduct

the Preliminary Injunction hearing (Doc. 19) and Defendant’s Response in Opposition (Doc.

26). Plaintiff fails to establish good cause for its request for extension of time. The Court entered

an Order on March 6, 2019, directing the parties to appear before the Court on March 26, 2019,

upon Plaintiff’s Motion for Preliminary Injunction (Doc. 6) and Plaintiff’s Motion to Expedite

Treatment of Motion for Preliminary Injunction (Doc. 9). The parties have not jointly moved

for a new hearing date as the Court’s Order noted would be permissible “to the extent that the

parties require additional time prior to the hearing” (Doc. 13)—instead, Plaintiff’s Motion is

opposed. Plaintiff waited until March 18, 2019, approximately a week before the Preliminary

Injunction hearing, to let the Court know of its unavailability. Further, unavailability due to a

business trip does not establish good cause. Plaintiff fails to explain whether all three attorneys

cannot attend the hearing, or just one. Additionally, based upon the Court’s calendar, the Court

cannot accommodate Plaintiff’s request to move the hearing to April 2, 2019, and would not be

able to reschedule the hearing until the week of April 8, 2019.
      After consideration, it is hereby

      ORDERED:

      1. Plaintiff’s Motion to Extend Time to Conduct the Preliminary Injunction hearing

(Doc. 19) is DENIED.

      DONE AND ORDERED in Tampa, Florida, on this 20th day of March, 2019.




cc: Counsel of Record




                                          2
